                                                              Case 2:21-cv-00230-JAD-BNW Document 27 Filed 04/19/21 Page 1 of 2



                                                          1   JAMES P. KEMP, ESQ.
                                                              Nevada Bar No.: 6375
                                                          2   VICTORIA L. NEAL, ESQ.
                                                          3   Nevada Bar No.: 13382
                                                              KEMP & KEMP
                                                          4   7435 W. Azure Drive, Suite 110
                                                              Las Vegas, NV 89130
                                                          5   702-258-1183 ph /702-258-6983 fax
                                                              jp@kemp-attorneys.com
                                                          6   vneal@kemp-attorneys.com
                                                          7
                                                              Attorneys for Plaintiff
                                                          8   Shamika Locklin

                                                          9
                                                                                           UNITED STATES DISTRICT COURT
                                                         10
                                                                                                   DISTRICT OF NEVADA
                                                         11                                                ***

                                                         12
                                                               SHAMIKA LOCKLIN,                                      Case No.: 2:21-cv-0230-JAD-BNW
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                                                         Plaintiff,
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                               vs.
                                                                                                                     STIPULATION AND ORDER TO
                                                         15                                                          EXTEND TIME FOR PLAINTIFF TO
                                                                                                                     RESPOND TO DEFENDANT’S
                                                         16    MANDALAY BAY, LLC, a domestic limited
                                                                                                                     MOTION TO DISMISS AT ECF NO. 26
                                                               liability company, d/b/a MANDALAY BAY
                                                         17    RESORT AND CASINO; DOES I-X; and
                                                                                                                     [First Request]
                                                               ROE.
                                                         18
                                                                                         Defendants.
                                                                                                                               ECF No. 27
                                                         19

                                                         20

                                                         21          IT IS HEREBY STIPULATED by and between the parties, through their respective
                                                         22   counsel, that Plaintiff shall have, subject to the Court’s approval, a two-week extension, up to and
                                                         23
                                                              including May 7, 2021, to respond to Defendant’s Motion to Dismiss filed April 9, 2021 at ECF No.
                                                         24
                                                              26. This is the first stipulation for an extension of time to extend Plaintiff’s deadline to respond. This
                                                         25
                                                              stipulation is made in good faith and not for purposes of improper delay.
                                                         26
                                                         27

                                                         28

                                                                                                                 1
                                                              Case 2:21-cv-00230-JAD-BNW Document 27 Filed 04/19/21 Page 2 of 2



                                                          1         This request is made because Plaintiff’s counsel is experiencing a heavy case load including
                                                          2   in the week Defendant’s Motion was filed, and in the weeks immediately following, a reply to a
                                                          3
                                                              Motion to Remove Confidential Designations, preparing two Early Neutral Evaluation Statements,
                                                          4
                                                              client preparation and attendance at those ENE’s, preparing two settlement briefs, client preparation
                                                          5
                                                              and attendance of those settlement conferences, preparing discovery responses and initial
                                                          6

                                                          7   disclosures, two hearings, two preconference meetings with the court, a JAMS mediation, two all-

                                                          8   day depositions, and a 9th Circuit mediation.

                                                          9         For the above reasons so that Plaintiff can fully address the issues in Defendant’s Motion to
                                                         10   Dismiss, the parties believe a two-week extension, up to and including May 7, 2021, is appropriate.
                                                         11

                                                         12
                                                                  DATED this 19th day of April 2021.               DATED this 19th day of April 2021.
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                                  KEMP & KEMP                                      MGM RESORTS INTERNATIONAL
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                         15       /s/ Victoria L. Neal                              /s/ Kelly Kichline
                                                                  Victoria L. Neal, Esq.                           Kelly Kichline, Esq.
                                                         16       Nevada Bar No.: 13382                            Nevada Bar No.: 10642
                                                                  7435 W. Azure Drive, Ste. 110                    6385 S. Rainbow Blvd., Suite 500
                                                         17       Las Vegas, NV 89130                              Las Vegas, NV 89118
                                                         18
                                                                  Attorney for Plaintiff                           Attorney for Defendant
                                                         19       Shamika Locklin                                  Mandalay Bay, LLC

                                                         20

                                                         21                                                ORDER

                                                         22

                                                         23   IT IS SO ORDERED:

                                                         24                                                          _______________________________
                                                                                                                     ________________________________________________
                                                                                                                     UNITED STATES MAGISTRATE JUDGE
                                                         25                                                          U.S. District Judge Jennifer A. Dorsey
                                                                                                                     HONORABLE BRENDA N. WEKSLER
                                                                                                                     Dated: May 4, 2021
                                                         26
                                                         27                                                          DATED: ___________________
                                                         28

                                                                                                               2
